WARDEN, J.,
dissenting.
The issue is whether husband’s obligation to make monthly payments of spousal support to wife should be terminated because of wife’s remarriage. On de novo review, ORS 19.125(3), the majority concludes that it should and reverses the trial court. I dissent.
In Carter and Carter, 54 Or App 86, 634 P2d 265, rev den 292 Or 109 (1981), in an opinion written by the author of the majority opinion here, we said:
“In Grove and Grove, 280 Or 341, 571 P2d 477, modified *537280 Or 769, 572 P2d 1320 (1977), the court held that remarriage of a dependent spouse did not automatically terminate the spousal support obligation. Reduction or elimination of spousal support must be based on a change of circumstances relative to the support award, and remarriage of the dependent spouse is one factor to be considered. One of the principle purposes of spousal support identified in Grove is to provide the dependent spouse with a standard of living reasonably commensurate with that enjoyed during the marriage.
“The critical inquiry in determining if spousal support should be terminated is whether the wife’s present circumstances enable her to enjoy a standard of living reasonably commensurate with that enjoyed during her former marriage.” 54 Or App at 89.
During the last years of the marriage the parties had enjoyed a very high standard of living, supported by husband’s base salary of $55,000 and bonuses ranging from $7,641 to $69,000. Although neither party has been able to continue living at the standard allowed by income in those amounts, since the dissolution wife’s standard of living has been depressed much more than has husband’s.
Husband testified that he had a total net monthly income at the time of the hearing of $3,448.18. That sum is available to him to support himself, a son of the parties and husband’s present wife. Additionally, under the court’s order, wife is required to contibute $100 per month toward the support of the son. (She has not appealed that provision.) In contrast, wife, the adopted daughter of the parties and wife’s present husband have net expendable income of $1,070.86 for their support. From wife’s present husband’s net monthly pay of $1,620.86, he is required to make payments of spousal support and child support totaling $450 which, together with wife’s support obligation of $100, leaves them but $1,070.86. Wife’s part-time job as a bookkeeper would have added no more than $600 a month to the sum available to support her present family.
Neither party is now able to maintain the standard of living enjoyed during the years in which husband received large bonuses. After more than 25 years of marriage, however, wife is reduced to living at a near poverty level while husband continues to enjoy a standard of living not markedly lower *538than that he enjoyed during the marriage. Their sacrifices ought to be proportionate, but under the majority’s decision they will not be. While wife has been supplementing her family’s income by liquidating capital assets awarded her in the dissolution, husband has been able to maintain his equal capital assets intact. His retirement fund, the award of which gave him the long half of the marital estate and which was awarded to him so that he could meet permanent spousal support obligations, is now his alone, and he is freed from using it to fulfill the duty to support. He is also free from dividing with wife any future bonuses which he may receive. The trial court correctly concluded that, despite the remarriage, the reasons for awarding spousal support are still present. To decide as the majority does works a palpable injustice. I would affirm the trial court; accordingly, I dissent.
Gillette and Van Hoomissen, J. J., join in this dissent.